RFCEiVEDIN,
                     Tt-r.     .-urt of Appeals
                             Sixth District
                                                         PD-0197-15
                             V--.-.8 Q9 2015         NO. 06-13-00223


STATE OF TEXAS                 , iUA, Texas s                                     IN THE
                  Oebra Autrey, Clerk
     vs.                                                                         6™ COURT

JESSICA NICOLE NANCE                                                             OF APPEALS




                                MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:


           Now comes Jessica Nicole Nance, Appellant in the above styled and numbered cause, and
moves this Court to grant an extension of time to file an appellant's pro se brief, pursuant to Rule _j_ a-5
of the Texas Rules of Appellant Procedure, and for good cause shows the following:

    1. This case is on appeal from the County Court at Law Number 1 of Hunt County, Texas.
    2. The case below was styled the STATE OF TEXAS vs. Jessica Nicole Nance, and numbered
           CR1101695.

           Appellant was convicted of Driving While Intoxicated 2nd.
           Appellant was assessed a sentence of 250 days on October 14th, 2013.
           Notice of appeal was given on October 14th,2013.
    6.     The clerk's record wasfiled on November 8th, 2013; the reporter's necaccjLwas ftiea-&iw-&ot uary
           11th, 2013.                                                              WHTOf criminal appeals
                                                                                         •F CRIMINAL;
    7.     The appellant's pro se briefwassubmitted September4th, 2013.
                                                                                       FEB 2 o 2015
    8.     The case was affirmed on November 11th, 2013.
    9.     Motion for rehearing was filed on December 29th, 2013.
    10.    Motion was overruled on December 29th, 2013.
                                                                                    Abel Acosta, Clerk

Appellant Jessica Nicole Nance is requesting a 30 day extension to file the petition for discretionary
review. Appellant was hospitalized for a little over two weeks. Appellant was on strict bed rest.
Appellant ending up having to go back to the hospital again. The second time she suffered a miscarriage.
Appellant is currently still under doctors care and needs the additional time to work on filing her
petition. Appellant has not requested any further extension for the petition for discretionary review.

WHEREFORE APPELLANT PRAYS THIS COURT WILL GRANT HER TIME TO FILE A PETITION FOR
DISCRETIONARY REVIEW.




           RECEIVED IN
 COURT OF CRIMINAL APPALS                         Respectfully Submitted,

             FEB 17 20 ID                         Jessica Nicole Nance (Pro Se Appellant)


         Abel Acosta, Clerk